Dykman, J.
The plaintiff was employed by the defendant, and discharged, and this action is for the recovery of the damages resulting to him from such discharge. It is the position of the plaintiff that he was employed for the period of one year, and that he was discharged without sufficient cause, before the expiration of his term. The cause was tried at the circuit, and the plaintiff introduced evidence sufficient to support his claim, and then testimony was introduced on the part of the defendant upon the questions of fact involved, and the case was given to the jury by an unobjectionable charge, and the verdict was rendered in favor of the plaintiff. We have examined the testimony, and find the verdict fully justified thereby, and we find no error committed upon the trial. The judgment and order denying the motion for a new trial should be affirmed, with costs. All concur.